DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mavromatis et al. (US2013/0300831).
To claim 1, Mavromatis teach a method comprising: 
receiving a plurality of images depicting a survey point, wherein the survey point has a known physical location (110 of Fig. 1, paragraphs 015, 0022, camera and several distinct points within the camera scene are surveyed and their positions are recorded, collecting multiple images of a checkerboard pattern at different perspectives throughout the entire camera field-of-view); 
for each image of the plurality of images, determining meta-data associated with a sensor system used to capture said each image, wherein the meta-data indicates at least a capture location of the sensor system when said each image was captured (505 of Fig. 5, paragraph 0030, receives from the image sensing device a location of the image sensing device in real world coordinates); 

calculating an error between the ray generated for said each image and the known physical location (pixel based vectors are compared to the camera-to-point vectors computed from the real world survey); 
training a machine learning model (iteration is applied to improve through experience and by use of data) to predict a pose error from image data captured using the sensor system based on the error in combination with a plurality of features extracted from at least one of said each image and the meta-data (paragraphs 0016, 0022, 0026-0027, iterative method for optimally aligning the pixel-derived vectors with the real world survey-based vectors is then performed); and 
providing the trained machined learning as an output (paragraph 0026, output of this process is a rotation matrix describing the camera's pose along with a metric based on the angular root mean square error between the pixel-based and survey-based vectors).

To claim 11, Mavromatis teach an apparatus (as explained in response to claim 1 above).

To claim 18, Mavromatis teach a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, causes an apparatus to perform (as explained in response to claim 1 above).


Mavromatis teach further comprising: selecting the survey point based on a presence of an environmental characteristic within a proximity threshold of the known physical location (Fig. 3, paragraphs 0017-0018, 0020).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 7-8, 12-14, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mavromatis et al. (US2013/0300831) in view of Viswanathan (US2020/0111011).
To claims 2, 12 and 19, Mavromatis teach claims 1, 11 and 18.
Though Mavromatis do not expressly disclose wherein the trained machine learning model is used to process a plurality of other images to predict the pose error for the sensor system used to capture the plurality of other images, it’d be obvious because a trained machine learning model inherently require a plurality of other images for training.
	Viswanathan teach a system for providing predictive classification of sensor error using machine learning model (abstract), wherein the trained machine learning model is used to process a plurality of other images to predict the pose error for the sensor system used to capture 

To claims 3, 13 and 20, Mavromatis and Viswanathan teach claims 2, 12 and 19.
Mavromatis and Viswanathan teach wherein the plurality of other images is provided to a service based on determining that the pose error meets a specification of the service (paragraphs 0039, 0044, 0052 of Viswanathan).

To claims 4 and 14, Mavromatis and Viswanathan teach claims 3 and 13.
Mavromatis and Viswanathan teach wherein the service includes a digital map making service (paragraphs 0039, 0044, 0052 of Viswanathan).

To claims 7 and 17, Mavromatis teach claims 1 and 11.
But, Mavromatis do not expressly disclose further comprising: aggregating the plurality of images based on a threshold distance from the known physical location of the survey points.
Viswanathan teach further comprising: aggregating the plurality of images based on a threshold distance from the known physical location of the survey points (paragraph 0045), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and apparatus of Mavromatis, in order to implement training process.


But, Mavromatis do not expressly disclose further comprising: initiating at least one drive by a vehicle configured with the sensor system to capture the plurality of images.
	Viswanathan teach initiating at least one drive by a vehicle configured with the sensor system to capture the plurality of images (Fig. 5, paragraphs 0035, 0055), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and apparatus of Mavromatis, in order to implement training process.





Claim 5-6, 10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mavromatis et al. (US2013/0300831).
To claims 5 and 15, Mavromatis teach claims 1 and 11.
Though Mavromatis do not expressly disclose wherein the meta-data is generated from a positioning system, having an apparatus or system equipped with a positioning system, such as GPS or local positioning system by various technologies such as acoustic positioning, spatial scan, inertial sensing, direct field sensing, etc., would have been obvious to one of ordinary skill in the art to incorporate because Mavromatis does teach obtaining location information which suggests a position system.  Hence Official Notice is taken.


Mavromatis teach wherein the positioning system includes a satellite-based positioning system, an inertial measurement unit, or a combination thereof (as explained in response to claim 5 above, wherein having a specific and well-known positioning system implemented would have been obvious to one of ordinary skill in the art to provide location information Mavromatis taught.  Hence Official Notice is taken).

To claim 10, Mavromatis teach claim 9.
Though Mavromatis do not expressly disclose wherein the at least one environmental characteristic includes a tree canopy, an open sky area, an urban canyon, a natural canyon, or a combination thereof, however survey point represents a known point in the physical world, which would have been obvious to one of ordinary skill in the art that environmental characteristic such as a tree canopy, an open sky area, an urban canyon, or a natural canyon, to be an obvious point of interest as survey point for incorporation by design preference.  Hence Official Notice is taken.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 25, 2021